SILVESTRI, Senior Judge,
concurring and dissenting.
Consistent with Pa.R.C.P. No. 1035(b), our inquiry into the grant of summary judgment motions focuses on whether there are genuine issues of material fact. I concur with the decision to reverse but object to the instructional wording in the majority opinion concluding we must “remand for further proceedings to determine, on the basis of Walsh and *226Seiferth, whether the softball field in question is improved land and, thus, protected by the immunity provisions of the RULWA.”
In Ritmanich v. Jonnel Enterprises, Inc., 219 Pa.Superior Ct. 198, 280 A.2d 570 (1971), the Superior Court summarized the purpose of appellate function in considering summary judgment. We are to:
[AJccept as true all well-pleaded facts in the non-moving parties’ pleadings, as well as the admissions on file, giving to them the benefit of all reasonable inferences to be drawn therefrom; the record must be examined in the light most favorable to them; and in passing upon a motion for summary judgment, it is no part of our function to decide issues of fact but solely to determine whether there is an issue of fact to be tried and all doubts as to the existence of a genuine issue as to a material fact must be resolved against the party moving for summary judgment. (Emphasis added.)
I agree that the record is sparse in facts; however, where the record is sparse in material facts necessary to determine summary judgment, a denial thereof is mandated. Where we reverse the grant of summary judgment, it is not our function to remand for the purpose of proceeding further with the original summary judgment motion.1
Accordingly, I would simply reverse the trial court.

. Reversal of a motion for summary judgment based upon immunity does not preclude the moving parties from raising immunity at a subsequent point in the proceedings. In re Upset Sale of Properties (Skiba), 522 Pa. 230, 560 A.2d 1388 (1989).